DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed 6 August 2019 has been entered.  Claims 1-20 remain pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, drawn to a method comprising i) coupling an adaptor to a 3’ end of a target nucleic acid and ii) combining the coupled target nucleic acid, a primer comprising a 3’ domain that hybridizes to a portion of an adaptor, a template switch oligonucleotide, a 
Group II, claims 13-14, drawn to a strand specific nucleic acid library prepared by a method of Group I (above).  .
Group III, claims 15-20, drawn to a kit comprising an adaptor, a template switch oligonucleotide, and one or more ligation components to couple the adaptor to the 3’ end of a target nucleic acid.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of the two groups share the common technical feature of a method comprising i) coupling an adaptor to a 3’ end of a target nucleic acid and ii) combining the coupled target nucleic acid and other components to produce a complex as described above and present in Claim 1, this does not represent a contribution over the prior art because that feature lacks novelty over Betts et al. (US 2015/0111789 A1) who teach a method comprising: 
coupling an adaptor to a 3'-end of a target nucleic acid to form an adaptor-coupled target nucleic acid comprising an adaptor domain and a target nucleic acid domain (see pg 4, ¶0032:  “[o]ther approaches for adding nucleotides to a precursor RNA include ligation-based strategies, where an RNA ligase (e.g., T4 RNA ligase) catalyzes the covalent joining of a defined 102” in Figure 1 and pg 8, ¶0060);
combining the coupled target nucleic acid (see “template RNA 102” in Figure 1 and ¶0060); a primer comprising a 3' domain that hybridizes to at least a portion of the adaptor domain (see “primer 108“ in Figure 1 and ¶0060); a template switch oligonucleotide (see “Template switch oligonucleotide 106” in Figure 1 and ¶0060); a polymerase (see “polymerase 104” in Figure 1 and ¶0060); and dNTPs into a reaction mixture under conditions sufficient to produce a complex (see “First strand synthesis” in Figure 1 and ¶0061), 
comprising the coupled target nucleic acid and the template switch oligonucleotide (see upper strand after “Terminal transferase activity” and “106”, respectively, in Figure 1) each hybridized to a single product nucleic acid polymerized from the dNTPs in a template switching reaction (see lower strand after “Terminal transferase activity” in Figure 1).
Therefore, the technical feature as described above and as presented in Claim 1 is not a special technical feature that provides unity of invention to Groups I and II.

Each of Groups I and II lack unity of invention with respect to Group III because the groups do not share the same or corresponding technical feature.  To the extent that Group III presents the features of “an adaptor including an adenylated 5'-end and a blocked 3'-end; a template switch oligonucleotide; and one or more ligation components” that may be shared with Group I or Group II, those features are taught by Betts et al. (as cited above) independently (as explained above) and in combination (as used in Figure 1). 
Therefore, there is no technical feature presented in Group III that is a special technical feature that provides unity of invention with either Group I or Group II.

A telephone call was made to Brett Fields on October 1, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635